Case: 15-14449   Date Filed: 10/04/2016   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14449
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:15-cr-00082-CG-B-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                    versus

JASON BRADLEY THOMAS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                            (October 4, 2016)

Before WILSON, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-14449     Date Filed: 10/04/2016    Page: 2 of 2


      Cindy W. Powell, appointed counsel for Jason B. Thomas in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Thomas’s conviction and

sentence are AFFIRMED.




                                           2